STEINBERG, Judge,
concurring.
Although I concur in the opinion of the Court, I write separately on one point. In light of the basis for the Court’s disposition of this appeal, the issue whether the additional period of 18 months provided for in 38 U.S.C. § 3105(b) is subject to the 12-year delimiting period set forth in 38 U.S.C. § 3103 need not be addressed. ' I note, however, that in the Secretary’s February 26, 1996, response to the Court’s November 1995 order the Secretary takes the position that 38 C.F.R. § 21.47(d) (“periods during which employment assistance may be provided are not subject to limitations on periods of eligibility for vocational rehabilitation”, that is, the 12-year delimiting period set forth in 38 U.S.C. § 3103) is invalid as contrary to 38 U.S.C. § 3103. In any event, it appears from the record (although the Board did not make a specific such finding) that the veteran had exhausted his entitlement to chapter 31 employment services (ES) benefits after having received the 18 months of ES. See 38 C.F.R. § 21.194(d)(5) (1995); R. at 172 (ES from October 1995 through June 1986); R. at 197-*441259 (ES from October 1989 through August 1990).